On 16 December, 1874, the State obtained a further judgment on the same bond on which a judgment had been taken in the January previous, which was considered and decided on in a case (550) between nearly the same plaintiffs and the same defendant at this term. See ante, 545. The only grounds alleged in this complaint are that the judgment was taken before the clerk and without notice. These points were considered and decided adversely to the plaintiff. No objection to the judgment in the case mentioned is set forth in this case, founded on the act of the General Assembly giving time to the principal.
Probably as that is a public act, we are required to take judicial notice of it. But we cannot take notice that the sheriff had brought himself within the conditions of that act by paying three-fourths of the taxes and all that had been collected by him when it is not alleged in the pleadings in this case. Herein this case differs from the one above cited.
There is error. Injunction dissolved. Case remanded.
PER CURIAM.                                        Injunction dissolved.
(551)